Fourth Court of Appeals
                               San Antonio, Texas
                                     October 26, 2018

                                   No. 04-18-00397-CV

             MPII, INC. D/B/A Mission Park Funeral Chapels and Cemeteries,
                                     Appellants

                                            v.

                           Timothy MOTT and Sharlotte Mott,
                                     Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI00572
                       Honorable Norma Gonzales, Judge Presiding


                                     ORDER
       Appellant’s second motion for extension of time to file its brief is GRANTED.
Appellant’s brief is due November 30, 2018. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court